Exhibit 10.22

 

 



LEASE AGREEMENT

 

This Lease Agreement (the “Lease”), made the 1st day of February, 2018, by and
between ERIC C. STAHL, Trustee of Dielectrics Realty Trust under Declraration of
Trust dated June 12, 1961, recorded in the Hamden County Registry of Deeds in
Book 2813, Page 33, having an address of 300 Burnett Road, Chicopee,
Massachusetts (hereinafter referred to as “Landlord”), and UFP Technologies,
Inc., a Massachusetts corporation with a principal place of business located at
100 Hale Street, Newburyport, MA 01950 (hereinafter referred to as “Tenant”).

 

1. Demise. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, upon and subject to the terms and provisions of this Lease, the land
buildings and all appurtenant uses thereto located at 300 Burnett Road,
Chicopee, Massachusetts as more particularly described in a deed dated November
28, 1978, recorded in the Hampden County Registery of Deeds at Book 4699, Page 3
(hereinafter referred to as the “Premises”).

 

2. Original Term. The term of this Lease shall be for a period of five (5) years
commencing on the date of execution of this Lease (the “Commencement Date”) and
terminating five (5) years from such date, unless sooner terminated or extended
as provided herein (the “Original Term”).

 

3. Extension Term(s). The Tenant shall have an option to extend this Lease for
two additional periods of five (5) years each, such options to be automaticaly
exercised by Tenant, unless Tenant notifies Landlord of its election not to
exercise such options, in writing, not later than one hundred twenty (120) days
prior to the expiration of the prior Term (each an “Extended Term”). With the
exception of rent provisions, which are detailed in Section 4.3 below, all
provisions of the Lease shall remain the same during each Extended Term.
Notwithstanding anything to the contrary contained herein, the term “Term” as
used throughout this Lease shall refer to both the Original Term and any
Extended Term.

 



 

 

4.       Rent.

 

4.1       Basic Rent. For the Original Term, Tenant agrees to pay a base annual
rent of $426,000.00 in equal monthly payments of $35,500.00 (hereinafter the
“Rent”) payable in advance on the first day of each and every month at the
office of the Landlord, with the first monthly payment to be made on the first
day of the first month following execution of this Lease. No security deposit
shall be required.

 

4.2        Additional Rent. Tenant shall pay, as additional rent: (a) one
hundred percent (100%) of the annual real estate taxes levied on the property of
which the Premises are a part including personal property taxes on any personal
property leased hereunder, including all ad valorem taxes, betterment
assessments, water charges, sewer charges and personal property taxes imposed or
assessed (collectively, the "Municipal Charges"); and (b) Landlord's Operating
Expenses incurred by Landlord in the operation of the Premises during the Term
hereof as defined on Schedule 4.2.a hereto, but excluding those items identified
on Schedule 4.2.b hereto (collectively, the “Additional Rent”). Upon request of
the Landlord, the Tenant shall pay on the first day of each month in advance
one-twelfth (1/12) of any estimated annual Municipal Charges and the Landlord
shall remit such payment to the proper governmental authority together with any
required return. Within sixty (60) days of the end of the prior calendar year,
Landlord shall provide Tenant with a final accounting of the Landlord’s actual
prior calendar year’s Municipal Charges. If Tenant’s advance payments to
Landlord for estimated Muncipal Charges exceed the estimated Municipal Charges
for that period, Landlord shall be liable to Tenant for reimbursement of the
difference within ten (10) days after Landlord's presentation of the accounting
therefor.

 



 -2- 

 

4.3       Extended Term Rent. Rent for each Extended Term shall be deteremined
by mutual agreement of the parties on or before the sixth month prior to the
expiration of the Term. If no agreement is reached before such date, then each
party shall select an appraiser at such party's cost to determine a fair market
rent for the Option Term.  If the higher appraisal does not exceed 110% of the
lower appraisal, then the Minimum Annual Rent for such Option Term shall be the
average of the two appraisals.  If the higher appraisal is more than 110% of the
lower appraisal, then each appraiser shall appoint a third appraiser who shall
determine the fair market rent, the cost of which shall be shared equally by the
parties, provided that such Minimum Annual Rent as so determined shall not
exceed the highest of the two initial appraisals nor be less than the lowest of
the two initial appraisals. The appraiser appointed by the parties shall have
had at least Ten (10) years’ experience in appraising commercial properties in
the Chicopee, MA area and who shall have professional qualifications of
Associate of the Society of Real Estate Appraisers, or MAI or better. 
Notwithstanding the foregoing, the Rent for any Extended Term shall in no event
be less than the Rent in effect for the preceding five year Term and shall in no
event exceed increases based upon COLA (CPI-U for MSA, inclusive of Springfield,
Massachusetts).

 

5.       Repairs. Landlord agrees to maintain the structure of the building of
which the Premises are a part, including the foundation, supports, external
walls and roof and all utilities running to, but not included within, the
Premises on the Commencement Date together with the driveways and parking lots
located at the Premises (the “Included Structures”) in the same condition as it
is on the Commencement Date or as it may be put in during the Term of this
Lease, reasonable wear and tear and damage by fire and other casualty only
excepted. The above notwithstanding, during the term hereof, Landlord shall add
to the electrical panel electrical service as needed to meet increased sales and
production. In all other respects, Tenant will keep the said Premises in such
repair, order and condition as the same are in on the Commencement Date, or as
the same may be improved during the continuance thereof, reasonable wear and
tear excepted. Tenant shall, at its own expense, be resonsible for snow removal,
security, operation and repair of heating and air-conditioning equipment,
elevators, lighting and any other building equipment or systems within the
Premises, and shall make all routine repairs and maintenance to the Premises
consistent and as it relates to the Tenant’s business conducted at the Premises
as required by any law or ordinance or any order or regulation of any public
authority relating thereto. Tenant shall maintain, keep in a safe, secure and
sanitary condition all trash and rubbish temporarily stored at the Premises and
to dispose of all such trash and rubbish periodically in a licensed landfill.

 



 -3- 

 

6.        Intentionally Omitted.

 

7.       Use Of Leased Premises. Tenant shall use the Premises for the purpose
of commercial manufacturing and warehousing and other functions related or
incidental thereto permitted by law (the “Permitted Use”) and Tenant shall not
use the Premises for any other purpose.

 

8.       Compliance With Laws. Tenant confirms that it has reviewed title to the
Premises and its compliance with local zoning and other laws and accepts them AS
IS. Tenant agrees that no activities shall be conducted in the Premises or use
made thereof which will be unlawful, improper, or contrary to any federal, state
or local laws, by-laws, ordinances, codes, rules or regulations in force in the
city or town in which the Premises are situated. Tenant shall at all times be
fully responsible for complying with all federal, state or local laws, bylaws,
ordinances, codes, rules and regulations applicable to Tenant's use and
occupancy of the Premises.

 

 

 



 -4- 

 

9.       Environmental Matters.

 

9.1       Tenant has obtained its independent environmental review of the
Premises and accepts them AS IS and shall provide to the Landlord a copy of such
report upon execution of this Lease. Landlord represents that it has no actual
knowledge of any current violation of any Environmental Laws as defined herein,
with respect to the Premises.

 

9.2       Tenant shall comply, at its sole cost and expense, with all
Environmental Laws, as defined herein, in connection with Tenant’s use and
occupancy of the Premises; provided, however, that the provisions of this
Article 9 will not obligate Tenant to comply with the Environmental Laws to the
extent such compliance is required as a result of the occurrence of a spill,
discharge, or other event which occurred before the Commencement Date unless
such event was described in the environmental report obtained by the Tenant.
“Environment Laws” shall mean “Any federal, state and/or local statute,
ordinance, bylaw, code, rule and/or regulation now or hereafter enacted,
pertaining to any aspect of the environment or human health, including, without
limitation, Chapter 21C, Chapter 21D, and Chapter 21E of the General Laws of
Massachusetts and the regulations promulgated by the Massachusetts Department of
Environmental Protection, the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. § 9601 et seq., the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., the Toxic Substances Control
Act, 15 U.S.C. §2061 et seq., the Federal Clean Water Act, 33 U.S.C. §1251, and
the Federal Clean Air Act, 42 U.S.C. §7401 et seq.”

 



 -5- 

 

9.3        Copies of Environmental Documents. Each party shall deliver promptly
to the other party a true and complete copy of any correspondence, notice,
report, sampling, test, finding, declaration, submission, order, complaint,
citation or any other instrument, document, agreement and/or information
submitted to, or received from, any governmental entity, department or agency or
any other person in connection with any Environmental Law relating to or
affecting the Premises.

 

9.4       Hazardous Materials. Tenant shall not cause or permit any “Hazardous
Materials” (which shall mean chemicals, contaminants, pollutants, flammables,
explosives, materials, wastes or other substances defined, determined or
identified as hazardous or toxic under or otherwise controlled pursuant to any
Environmental Laws, including, without limitation, any “oil,” “hazardous
material,” “hazardous waste,” “hazardous substance” or “chemical substance or
mixture”, as the foregoing terms (in quotations) are defined in any
Environmental Laws) to be kept in the Premises, except for de minimus quantities
of cleaning supplies, and such other materials used by Tenant in the ordinary
course of its business and in accordance with all Environmental Laws. Tenant
shall not engage in, or permit any other person or entity to engage in, any
activity, operation or business in the Premises that involves the generation,
manufacture, refining, transportation, treatment, storage, handling or disposal
of Hazardous Materials.

 

9.5       Discharge. If a spill or discharge of Hazardous Materials occurs on or
from the Premises, or if a spill or discharge of Hazardous Materials offsite of
the Premises has emanated onto the Premises (e.g., without limitation,
contaminated groundwater from an offsite Hazardous Materials spill or discharge
has emanated onto the Premises), Tenant shall give Landlord immediate notice of
such spill and/or discharge, setting forth in reasonable detail all relevant
facts, including, without limitation, a copy of (i) any notice of such spill or
discharge submitted by Tenant to any governmental entity, authority, agency or
department, (ii) any notice of a violation, or a potential or alleged violation,
of any Environmental Law received by Tenant or any subtenant or other occupant
of the Premises; (iii) any inquiry, investigation, enforcement, cleanup,
removal, or other action instituted or threatened against Tenant or any
subtenant or other occupant of the Premises; (iv) any claim instituted or
threatened against Tenant or any subtenant or other occupant of the Premises;
and (v) any notice of the restriction, suspension, or loss of any environmental
operating permit by Tenant or any subtenant or other occupant of the Premises.
If a spill or discharge arises out of or relates to Tenant’s breach of Section
9.4 above or was described in any environmental report obtained by the Tenant,
then Tenant shall pay all costs and expenses relating to compliance with
applicable Environmental Laws (including, without limitation, the costs and
expenses of site investigations and the removal and remediation of such
Hazardous Materials), otherwise Landlord shall pay all costs and expenses
relating to compliance with applicable Environmental Laws (including, without
limitation, the costs and expenses of site investigations and the removal and
remediation of such Hazardous Materials).

 



 -6- 

 

9.6       Landlord’s Cleanup Rights.  Without relieving Tenant of its
obligations under this Lease and without waiving any default by Tenant under
this Lease, Landlord will have the right, but not the obligation, to take such
action as Landlord deems necessary or advisable to cleanup, remove, resolve or
minimize the impact of or otherwise deal with any spill or discharge of any
Hazardous Materials on or from the Premises.  If a spill or discharge arises out
of or relates to Tenant’s breach of Section 9.4 above, then Tenant shall, on
demand, pay to Landlord all reasonable and necessary costs and expenses incurred
by Landlord in connection with any action taken in connection therewith by
Landlord.

 

 

 

 

 

 

 

 

 

 



 -7- 

 

9.7       Tenant’s Cooperation.  If, in order to comply with any Environmental
Law, Landlord requires any affidavits, certifications or other information from
Tenant, Tenant shall, at no charge to Landlord, deliver the same to Landlord
within five (5) business days of Landlord’s request therefor.  If Landlord takes
action pursuant to Section 9.6, Tenant shall cooperate with Landlord, including
without limitation providing Landlord and its authorized agents access to the
Premises relating to Landlord's investigation and cleanup activities.  All work
performed by Landlord in the Premises pursuant to Section 9.6 shall be performed
with as little inconvenience to Tenant’s business as is reasonably possible.

 

9.8       Landlord’s Cooperation.  If, in order to comply with any Environmental
Law, Tenant requires any affidavits, certifications or other information from
Landlord, Landlord shall, at no charge to Tenant, deliver the same to Tenant
within five (5) business days of Tenant’s request therefor.  If Tenant takes
action pursuant to Section 9, Landlord shall cooperate with Tenant relating to
Tenant's investigation and cleanup activities. 

 

9.9       Survival.  The parties’ obligations under this Section 9 shall survive
the expiration or earlier termination of this Lease.

 

10.       Maintenance of Property.

 

10.1       Landlord’s Duties. The Landlord agrees to maintain the Included
Structures in accordance with Section 5 hereinabove. Landlord agrees to maintain
the electric, water and sewer facilities to the Premises. Subject to the
provisions specifically contained herein, Landlord shall never be liable for any
failure to make repairs which Landlord has undertaken to make under the
provisions of this Section 10.1 or elsewhere in this Lease, unless Tenant has
given notice to Landlord of the need to make such repairs, and Landlord has
failed to commence to make such repairs within no greater than five (5) business
days after receipt of such notice, or fails to proceed with reasonable diligence
to complete such repairs within ten (10) business days following commencement.
Any repair by Landlord which prevents Tenant’s use of the Premises lasting more
than forty-eight (48) hours shall result in an abatement of rent at one-hundred
(100%) percent of the rent then in effect.

 



 -8- 

 

10.2 Tenant's Duties. Tenant shall be responsible for maintaining all electric,
water, sewer, heating, venting and air conditioning and all other utilities
within the Premises. Tenant will, at the expiration of the said Term, remove all
goods and effects and those of all persons claiming under it, and will peaceably
yield up to the Landlord the Premises, and all improvements and additions made
to or upon the same, in good repair, order and condition in all respects, damage
by fire or other unavoidable casualty and ordinary wear and tear excepted. The
Premises shall not be overloaded, damaged or defaced. No trade or occupation
shall be carried on upon the Premises or use made thereof which shall be
contrary to any law of the Commonwealth of Massachusetts or bylaw of the city or
town in which the Premises is situated, or injurious to any person or property;
and no act or thing shall be done upon the Premises which may make void or
voidable any insurance of the Premises or building against fire, or may render
any increased or extra premium payable for any such insurance.

 

11.       Landlord's Rights of Entry. The Landlord or his agents may, at
reasonable times upon two (2) business days prior written notice, enter to view
and inspect the Premises, and may make repairs and alterations if it should
elect to do so, provided that in an emergency, Landlord or its agents may enter
immediately after notice to the Tenant if the Tenant is not acting to remedy the
emergency. At any time within sixty (60) days before the expiration of the
Original Term, if Tenant elects not to exercise its option to extend, or within
three (3) months before the expiration of any Extended Term, if applicable,
Landlord may affix to any suitable part of the Premises a notice for letting the
Premises or building, may keep the same so affixed without hindrance or
molestation and may, upon two (2) business days advance notice, show the
Premises to prospective tenants and purchasers and their agents.

 



 -9- 

 

12. Alterations or Additions. The Tenant shall have the right, from time to
time, to make structural and nonstructural alterations and improvements to, and
decoration to the interior of the Premises as shall be reasonably necessary or
appropriate in the Tenant’s judgment for the Tenant’s conduct thereon of its
business. Except as otherwise provided herein, no structural addition or
alteration to or upon the Premises shall be made without the consent in writing
of the Landlord, such consent not to be unreasonably withheld, conditioned, or
delayed. Tenant agrees that it will procure all necessary permits before making
any repairs, alterations, installation, additions, improvements or removals at
the Premises. Landlord agrees it will cooperate with Tenant in obtaining such
permits. All work by Tenant described in this Section shall be done in
conformity with all laws, ordinances and regulations of all public authorities
and all insurance inspection or rating bureaus having jurisdiction, that the
structure of the Premises will not be endangered or impaired and that Tenant
will repair and all damage caused by or resulting from any such repairs,
installations, alterations, additions, improvements or removals. Except as
otherwise provided herein, including the exclusion of “portable fixtures” as
described in Section 13, or by written agreement by the parties and any future
additions or alterations, all additions or alterations upon the Premises made by
either party shall become the property of the Landlord at the termination of
this Lease. All such allowed alterations shall be at Tenant's expense and shall
be in quality at least equal to the present construction. Tenant shall not
permit any mechanics liens, or similar liens, to remain upon the Premises for
labor and materal furnished to Tenant or claimed to have been furnished to
Tenant in connection with work of any character performed or claimed to have
been performed at the direction of the Tenant, and shall cause any such lien to
be released of record forthwith without cost to the Landlord.

 

 

 

 



 -10- 

 

Notwithstanding anything to the contrary, all “portable fixtures” shall remain
the property of the Tenant at the termination of this Lease. For the purpose of
this paragraph, the term “portable fixtures” shall be defined as non-permanent
or affixed articles of personal property being incidental, necessary or
specialized to Tenant's Permitted Use of the Premsies. Such portable fixtures
shall be removed at the termination of this Lease at the cost of the Tenant and
the Premises shall be restored to the condition prior to installation of the
portable fixtures, reasonable wear and tear excepted. Tenant may, but shall not
be required, at the termination of this Lease to remove any permanent fixtures
from the Premises. Such permanent fixtures shall include, but not be limited to,
utilities installed or upgraded by Tenant located within the Premises’
infrastructure. In the event permanent fixtures are removed from the building,
the Premises shall be restored to the same condition as at the time of the
signing of this Lease. Upon the termination of the Lease, the Tenant shall leave
the Premises in broom clean condition.

 

13. A. Condemnation of Premises. In case that any material portion of the
Premises or the building leased hereunder shall be taken for any street or other
public use, or by the action of the city or other authorities, or shall receive
any direct or consequential damage because of any public authority, after the
execution of this Lease and before the expiration of the said Term, then this
Lease and the said Term shall terminate at the election of either party. Such
election may be made in case of any such taking, notwithstanding the entire
interest of the Landlord may have been divested by such taking. If neither party
has so elected to terminate, then in case of any such taking rendering a
material portion thereof unfit for use and occupation, a just proportion of the
rent hereinbefore reserved, according to the nature and extent of the injury
sustained by the Premises, shall be suspended or abated until the Premises or
what may remain thereof, shall have been put in proper condition for use and
occupation. If any award is made by any public authority for such taking,
destruction or damage, the entire award shall become the property of the
Landlord, except for the part of such award, if any, which is separately stated
to go to the Tenant.




 -11- 

 

B. In the event that a material portion of the Premises shall be destroyed or
damaged by fire or other unavoidable casualty, either party may terminate this
Lease by providing written notice to the other within ninety (90) days of such
damage or destruction. If neither party has so elected to terminate within the
timeline stated herein, then a just proportion of the rent hereinbefore
reserved, according to the nature and extent of the damage sustained by the
Premises, shall be suspended or abated until the Premises or what may remain
thereof, shall have been put in proper condition for use and occupation.

 

14.       Indemnity and Liability. The Tenant agrees to save the Landlord
harmless from all liability, loss or damage arising from any nuisance made or
suffered on the Premises by Tenant, or Tenants' servants, employees, agents,
visitors or licensees, or from any carelessness, neglect or improper conduct of
any such person, excepting only carelessness, negligence or improper conduct of
Landlord, or Landlord's servants, employees, agents, visitors or licensees, and
Tenant shall maintain appropriate insurance in commercially reasonable and
adequate amounts against such risks and loss. All property in any part of the
building or Premises within the control of the Tenant shall be at the sole risk
of the Tenant, and the Landlord shall not be liable to the Tenant or any other
person for any injury, loss or damage, however caused, to any person or property
on the Premises or elsewhere in the building, excepting only injury, loss or
damage caused by carelessness, negligence or improper conduct of Landlord, or
Landlord's servants, employees, agents, visitors or licensees. The Landlord
agrees to save the Tenant harmless from all liability, loss or damage arising
from any nuisance made or suffered on the Premises by Landlord, or Landlord’s
servants, employees, agents, visitors or licensees, or from any carelessness,
neglect or improper conduct of any such person, excepting only carelessness,
neglect or improper conduct of Tenant, or Tenant’s servants, employees, agents,
visitors or licensees, and Landlord shall maintain appropriate insurance in
commercially reasonable and adequate amounts against such risks and loss. All
property in any part of the building within the control of the Landlord shall be
at the sole risk of the Landlord, and the Tenant shall not be liable to the
Landlord or any other person for any injury, loss or damage, however caused, to
any person or property on the Premises or elsewhere in the building, excepting
only injury, loss or damage caused by the gross negligence or willful misconduct
of Tenant, or Tenant’s servants, employees, agents, visitors or licensees.

 



 -12- 

 

15.       Default.

 

15.1        Event of Default. If at any time subsequent to the date of this
Lease any one or more of the following events (herein referred to as an “Event
of Default”) shall occur:

 

(a)        Tenant shall fail to pay the Rent or any other Additional Rent
hereunder when due and such failure shall continue for ten (10) business days
after notice to Tenant from Landlord; or

 

(b)       Tenant shall neglect or fail to perform or observe any other covenant
herein contained on Tenant’s part to be performed or observed and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure, or if such failure is of such a nature that
Tenant cannot reasonably remedy the same within such thirty (30) day period,
Tenant shall fail to commence promptly (and in any event within such thirty (30)
day period) to remedy the same and thereafter to diligently prosecute such
remedy to completion

 



 -13- 

 

then in any such case Landlord may exercise any of Landlord’s rights or remedies
available under this Lease, at law or in equity.

 

15.2        Landlord’s Remedies. Upon the occurrence of an Event of Default,
Landlord shall have the following remedies, in addition to any and all other
rights and remedies available at Law or in equity or otherwise provided in this
Lease, any one or more of which Landlord may resort to cumulatively,
consecutively, or in the alternative:

 

(a)       Landlord may continue this Lease in full force and effect, and collect
Rent, Additioinal Rent and other charges as and when due, without prejudice to
Landlord’s right to subsequently elect to terminate this Lease on account of
such Event of Default;

 

(b)       Landlord may, but shall not be obligated to, perform any defaulted
obligation of Tenant, and to recover from Tenant, as Additional Rent, the costs
incurred by Landlord in performing such obligation. Notwithstanding the
foregoing, or any other notice and cure period set forth herein, Landlord may
exercise its rights under this Section 15.2(c) without prior notice or upon
shorter notice than otherwise required hereunder (and as may be reasonable under
the circumstances) in the event of any one or more of the following
circumstances is present: (i) there exists a reasonable risk of prosecution of
Landlord unless such obligation is performed sooner than the stated cure period;
(ii) there exists an emergency arising out of the defaulted obligation; or (iii)
the Tenant has failed to obtain insurance required by this Lease, or such
insurance has been canceled by the insurer without being timely replaced by
Tenant, as required herein.

 



 -14- 

 

(c) Landlord may terminate this Lease upon written notice to Tenant to such
effect, in which event this Lease (and all of Tenant’s rights hereunder) shall
immediately terminate, and, at the election of Landlord, Tenant will (1)
indemnify Landlord each month against all loss of Rent and Additional Rent and
all obligations which Landlord may incur by reason of any such termination
between the time of termination and the expiration of the term of the Lease; or
at the election of Landlord, exercised at the time of the termination or at any
time thereafter, or (2) pay to the Landlord as damages such amount as at the
time of the exercise of the election represents the amount by which the fair
rental value of the Premises for the period from the exercise of the election
until the expiration of the term shall be less than the amount of rent and other
payments provided herein to be paid by Tenant to Landlord during said period
discounted to present value using as a discount rate the yield on actively
traded United States Treasury Securities having a maturity of three (3) years.
It is understood and agreed that at the time of the termination or at any time
thereafter Landlord shall make commercially reasonable efforts to rent the
Premises at fair market value, and for a term which may expire after the
expiration of the term of this Lease, provided, however, that if the Premises
are rented as aforesaid then the amount of rent received in such case shall be
applied to reduce Tenant's liability for rent under this Lease; that Tenant
shall be liable for any reasonable expenses incurred by Landlord in connection
with obtaining possession of the Premises, with removing from the Premises
property of Tenant and persons claiming under it (including warehouse charges),
with putting the Premises into good condition for reletting, and with any
reletting, including, but without limitation, reasonable attorneys' fees and
brokers' fees, and that any monies collected from any reletting shall be applied
first to the foregoing expenses and then to the payment of rent and all other
payments due from Tenant to Landlord.

 



 -15- 

 

Nothing contained in this Section shall limit or prejudice the right of Landlord
to prove and obtain as liquidated damages in any bankruptcy, insolvency,
receivership, reorganization or dissolution proceeding, an amount equal to the
maximum allowed by any statute or rule of law governing such a proceeding and in
effect at the time when such damages are to be proved, whether or not such
amount be greater, equal or less than the amounts recoverable, either as damages
or Rent, referred to in any of the preceding provisions of this Section.
Notwithstanding anything contained in this Section to the contrary, any such
proceeding or action involving bankruptcy, insolvency, reorganization,
arrangement assignment for the benefit of creditors, or appointment of a
receiver or trustee, as set forth above, shall be considered to be an Act of
Default only when such proceeding, action or remedy shall be taken or brought by
or against the then holder of the leasehold estate under this Lease.

 

In the event the Lease is terminated by Landlord as provided for hereunder,
Landlord shall take comerrcially reasonable efforts to mitigate its damages and
relet the Premises in a timely fashion at Fair Market Rent.

 

16.       Insurance.

 



 -16- 

 

16.1       Tenant’s Insurance. Tenant agrees to maintain, at Tenant’s expense,
in full force from the date upon which Tenant first enters the Premises for any
reason, throughout the Term of this Lease, and thereafter so long as Tenant is
in occupancy of any part of the Premises, (a) a policy of commercial general
liability and property damage insurance (including broad form contractual
liability, independent contractor’s hazard and completed operations coverage) in
at least the amounts of $2,000,000 per occurrence/$3,000,000 aggregate (combined
single limit) for property damage, bodily injury or death, under which Tenant is
named as an insured and Landlord, (b) special form (formerly known as “all
risk”) property insurance on a “replacement cost” basis, insuring Tenant’s
property and any alterations, additions and improvements located from time to
time in the Premises, whether made by Tenant pursuant to this Lease or otherwise
existing in the Premises as of the Commencement Date (such alterations,
additions and improvements collectively the “Improvements”), (c) workers’
compensation insurance with statutory limits, (d) employer’s liability insurance
with the following limits: bodily injury by disease per person $1,000,000.00;
bodily injury by accident policy limit $1,000,000.00; bodily injury by disease
policy limit $1,000,000.00, and (e) business automobile liability insurance
including owned, hired and non owned automobiles, in an amount not less than One
Million Dollars ($1,000,000.00) combined single limit per occurrence. Tenant may
satisfy such insurance requirements by including the Premises in a so-called
“blanket” and/or “umbrella” insurance policy, provided that the amount of
coverage allocated to the Premises is pursuant to a “per location” endorsement
shall fulfill the requirements set forth herein. Tenant’s insurance shall be
primary to, and not contributory with any insurance carried by Landlord, whose
insurance shall be considered excess only. Each policy required hereunder shall
be non cancelable and non amendable with respect to Landlord and Landlord’s said
designees without thirty (30) days’ prior notice. The policies of insurance
required to be maintained by Tenant hereunder shall be issued by companies
domiciled in the United States and qualified and licensed to conduct business in
the state in which the Property is located, and shall be rated A:X or better in
the most current issue of Best’s Key Rating Guide (or any successor thereto). At
all times during the Term, such insurance shall be maintained, and Tenant shall
cause a current and valid certificate of such policies to be deposited with
Landlord. If Tenant fails to have a current and valid certificate of such
policies on deposit with Landlord at all times during the Term and such failure
is not cured within three (3) Business Days following Tenant’s receipt of notice
thereof from Landlord, Landlord shall have the right, but not the obligation, to
obtain such an insurance policy, and Tenant shall be obligated to pay Landlord
the amount of the premiums applicable to such insurance within ten (10) days
after Tenant’s receipt of Landlord’s request for payment thereof. Tenant’s
insurance policies shall not include deductibles in excess of Ten Thousand
($10,000.00) Dollars.

 



 -17- 

 

16.2.       Landlord’s Insurance. Landlord shall maintain, as a part of
Landlord's Operating Expenses (as defined in Schedule 4.2.a), special form
property insurance on the full replacement cost of the Premises, and the entire
property and buildings of which it is a part, in such amounts and subject to
such deductibles not to exceed Ten Thousand ($10,000.00) Dollars. Such insurance
shall be maintained with an insurance company selected by Landlord, and payment
for losses thereunder shall be made solely to Landlord from time to time.
Additionally Landlord may maintain such additional insurance, including, without
limitation, earthquake insurance, terrorism insurance, flood insurance,
liability insurance and/or rent insurance, as Landlord may in its sole
discretion elect. The cost of all such additional insurance shall also be part
of the Landlord's Operating Expenses. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties or by Landlord’s or
any affiliate of Landlord’s program of self insurance, and in such event
Landlord's Operating Expenses shall include the portion of the reasonable cost
of blanket insurance or self-insurance that is allocated to the Premises. Tenant
shall have the right to annual copies of Landlord’s insurance policies promptly
upon written request.

 

16.3       Waiver of Subrogation. Notwithstanding anything herein to the
contrary, Landlord and Tenant each hereby waives any and all rights of recovery,
claim, action, or cause of action against the other, its agents, employees,
licensees, or invitees for any loss or damage to or at the Premises or any
personal property of such party therein or thereon by reason of fire, the
elements, or any other cause which is covered, or would have been covered, by
the insurance coverages required to be maintained by Landlord and Tenant,
respectively, under this Lease, regardless of cause or origin, including
omission of the other party hereto, its agents, employees, licensees, or
invitees. Landlord and Tenant covenant that no insurer shall hold any right of
subrogation against either of such parties with respect thereto. The parties
hereto agree that any and all such insurance policies required to be carried by
either shall be endorsed with a subrogation clause, substantially as follows:
“This insurance shall not be invalidated should the insured waive, in writing
prior to a loss, any and all right of recovery against any party for loss
occurring to the Project described therein,” and shall provide that such party’s
insurer waives any right of recovery against the other party in connection with
any such loss or damage

 



 -18- 

 

17.       Rights of Mortgagee/Lender.

 

a.       Subordinate to Mortgage. Except to the extent that it may be provided
otherwise by written agreement between Tenant and a mortgagee, or otherwise
elected by a mortgagee, this Lease shall be subordinate to any mortgage or to
any other voluntary lien or encumbrance affecting the Premises, whether now
existing or hereafter granted. Any mortgagee shall have the right, at its
option, to subordinate its mortgage to this Lease, in whole or in part, by
recording a unilateral declaration to such effect.

 

b.       SNDA. Notwithstanding the foregoing provisions, Tenant and Landlord
agree, as a condition hereof, that Landlord shall require its mortgagee, in a
form reasonably acceptable to Tenant, to execute and deliver promptly a
certificate or other instrument to evidence the subordination of this Lease and
all rights of Tenant hereunder to any mortgage, and to all advances made under
such mortgage and/or agreeing to attorn to such mortgagee in the event that it
succeeds to Landlord's interest in the Premises, which contains a
non-disturbance agreement in a form reasonably acceptable to Tenant to the
effect that, in the event of any foreclosure of such mortgage, such holder will
not name Tenant as a party defendant to such foreclosure nor disturb its
possession under the Lease.

 



 -19- 

 

c.       Consent to Lender. Landlord acknowledges and agrees that Tenant may
finance its personal property and in conjunction therewith may provide such
Lender with a collateral interest in such personal property. Landlord agrees to
execute a Collateral Access Agreement to allow Lender to recover such collateral
provided such Agreement contains terms that are reasonably approved by the
Landlord.

 

18.       Holdover. If the Tenant remains in possession without prior written
consent of the Landlord at the expiration of the Original Term, or Extended
Term, if any, then the Landlord may recover, in addition to possession:(a) for
the first sixty (60) days of Tenant’s possession after such expiration, One
Hundred Fifty Percent (150%) the monthly Rent and One Hundred Percent (100%) the
Additional Rent as stipulated above for each month, or portion thereof; and (b)
after the first sixty (60) days of Tenant’s possession after such expiration,
Two Hundred Percent (200%) the monthly Rent and One Hundred Percent (100%) the
Additional Rent as stipulated above for each month, or portion thereof; in any
instance, together with, the Landlord's cost of recovering said amounts ,
including reasonable attorney's fees.

 

19.       Officer Clause. Excepting only as to their own gross negligence,
willful miscondcut or lack of authority, neither the officers, directors,
shareholders, members or managers or trustees or beneficiaries of any of the
parties hereunder shall be held to any personal liability to anyone under any
term, condition, covenant, obligation or agreement expressed herein or implied
hereunder or for any claim of damage or cause of law or in equity arising out of
this Lease.

 



 -20- 

 

20.       Notice of Lease. Both parties hereby agree to record a Notice of
Lease, unless otherwise agreed to in writing by both parties.

 

21.       Notices. Any notices as set forth herein shall be deemed duly served
if mailed, certified mail, return receipt requested, postage prepaid to the
parties at the following addresses:

 

If to Tenant:         UFP Technologies, Inc.,

100 Hale Street

Newburyport, MA 01950

 

 

With a copy to:    Michael D. Rosen, Esq.

Ruberto, Israel & Weiner

255 State Street, 7th Floor

Boston, MA 02109

 

 

If to Landlord:     Eric C. Stahl, Trustee

Dielectrics Realty Trust

232 Overbrook Road

Longmeadow, MA 01106

 

 

With a copy to:   Steven J. Schwartz, Esq.

Shatz, Schwartz, and Fentin, P.C.

1441 Main Street, Suite 1100

Springfield, MA 01103

 

22.       Covenant of Quiet Enjoyment. Subject to the terms and provisions of
this Lease and on payment of all Rent and other sums payable hereunder in
compliance with all of the terms and provisions of this Lease, the Tenant shall
lawfully, peacefully, and quietly have, hold, occupy and enjoy the Premises
during the Term hereof without hinderance or rejection by the Landlord, by any
persons lawfully claiming under the Landlord or by any persons claiming title or
rights paramount to those of the Landlord.

 



 -21- 

 

23.       Estoppel Certificates. Tenant and Landlord shall at any time and from
time to time, within twenty (20) days following written request from the other
party (the “Requesting Party”) or any of the Requesting Party’s lenders,
execute, acknowledge and deliver to the Requesting Party or the Requesting
Party’s lenders a written statement certifying that this Lease is in full force
and effect and unmodified (or, if modified, stating the nature of such
modification), certifying the date to which the rent reserved hereunder has been
paid, and certifying that there are not, to party’s knowledge, any uncured
defaults on the part of Requesting Party hereunder, or specifying such defaults
if any are claimed. Any such statement may be relied upon by any prospective
purchaser or lender of all or any part of the Premises or the land or the assets
of the Requesting Party. Either party's failure to deliver such statement within
said twenty (20) day period by the Requesting Party shall be conclusive that
this Lease is in full force and effect and unmodified, and that there are no
uncured defaults in the Requesting Party's performance hereunder.

 

24.       Headings. The headings used herein are used only for convenience of
reference and are not to be considered to be a part of this Lease or to be used
in determining the intent of the parties hereto.

 

25.       Binding Effect. This Lease shall be binding upon and inure to the
benefit of all administrators, executors, personal representatives, heirs,
successors and permitted assigns, including all permitted sublessees, of the
parties hereto.

 

26.       Severability. If any provision of this Lease or portion of such
provision or the applation thereof to any person or circumstance is held
invalid, the remainder of this Lease (or the remainder of such provision) and
the application thereof to other persons or circumstances shall not be affected
thereby.

 

27.       Entire Agreement. This instrument contains the entire agreement of the
parties concerning the subject matter contained herein and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein shall be of any force and effect, including but not limited to
that certain Lease, dated May 8, 2013 between Dielectrics Realty Trust under
Declaration of Trust dated June 12, 1961 and Dielectrics, Inc. (“Prior Lease”),
which Prior Lease is expressly terminated and superseded by this Lease. This
agreement may not be changed orally, but only by an agreement in writing signed
by both parties. This agreement shall be governed in all respects under and by
the laws of the Commonwealth of Massachusetts.

 



 -22- 

 

28.       Assignment. The Tenant shall not assign this Lease or any interest in
the Tenant, and shall not sublet all or any portion of the Premises to any party
without first obtaining consent of Landlord which consent shall not be
unreasonably withheld, conditioned or delayed. In the event of any such
assignment that is approved by the Landlord, the Tenant shall remain liable
hereunder unless otherwise agreed. The above notwithstanding, consent shall not
be required by Landlord for any assignment occcuring in conjunction with the
sale of all or substantially all of Tenant’s assets so long as Tenant
demonstrates to Landlord at the same time as such assignment that the assignee
has a substantially similar net worth to Tenant and assignee assumes all
obligations hereunder, whereupon at the time of assignment Tenant shall be
automatically released from any and all further obligations under the Lease.

 

29. Purchase Rights. During the Original Term or any Extension Term(s) of the
Lease, Tenant shall have the right and option to purchase the Premises from
Landlord by providing ninety (90) days advance written notice to Landlord (the
“Purchase Notice”). The purchase price for the Premises shall be determined by
mutual agreement of the parties within thirty (30) days following the Purchase
Notice. If no agreement is reached before such date, then each party shall
select an appraiser at such party's cost to determine a fair market value for
the Premises, with such appraisals to be issued within forty five (45) days
following the Purchase Notice. If the higher appraisal does not exceed 110% of
the lower appraisal, then the purchase price for the Premises shall be the
average of the two appraisals. If the higher appraisal is more than 110% of the
lower appraisal, then each appraiser shall appoint a third appraiser who shall
determine the fair market value within seventy five (75) days following the
Purchase Notice, the cost of which shall be shared equally by the parties,
provided that such fair market value as so determined shall not exceed the
highest of the two initial appraisals nor be less than the lowest of the two
initial appraisals. The appraiser appointed by the parties shall have had at
least Ten (10) years’ experience in appraising commercial properties in the
Chicopee, MA area and who shall have professional qualifications of Associate of
the Society of Real Estate Appraisers, or MAI or better.

 



 -23- 

 

This Lease may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute but one and the
same instrument.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 



 -24- 

 

IN WITNESS WHEREOF, the said parties have hereunto set their hands and common
seal the day and year first above written.

 

 

 

LANDLORD:  TENANT:           DIELECTRICS REALTY TRUST  UFP TECHNOLOGIES, INC.   
       By: /s/ Eric C. Stahl                         By: /s/ Ron
Lataille                  Its: Trustee                                      Its:
Chief Financial Officer    

 

 

 

 

 

 

 

 

 

[Signature Page for Lease Agreement – 3 Burnett Road., Chicopee, MA 01020]

 

 

 

 

 

 

 



 -25- 

 

LIST OF SCHEDULES

 

 

 

 

 

Schedule  Description      Schedule 4.2.a  Landlord's Operating Expenses     
Schedule 4.2.b  Exclusions from Landlord's Operating Expenses

 

 

 

 

 



 -26- 

 

SCHEDULE 4.2.a

 

Landlord's Operating Expenses

 

The term “Landlord's Operating Expenses” shall mean all costs or expenses of
every kind and nature paid or incurred by Landlord in connection with the
operation, management, maintenance, repair and upkeep of the Included
Structures; all premiums and costs of insurance carried by Landlord relating to
the Premises; all costs related to provision of heat (including oil, electric,
steam and/or gas), air-conditioning, ventilation, and water (including sewer
charges) and other utilities to the Premises (exclusive of the right of
reimbursement to Landlord for any of same received as a result of direct billing
to any tenant); payments under all service contracts relating to the foregoing;
all compensation, fringe benefits, payroll taxes and worker’s compensation
insurance premiums related thereto with respect to any employees (but not above
the grade of general manager) of Landlord or its affiliates or manager engaged
in security and maintenance of the Premises; fire protection service fees and
similar governmental charges; and the portion fairly allocable to the Premises
of any and all of the foregoing costs incurred with regard to the operation,
maintenance and repair of any facilities shared by the Premises with any other
properties.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 -27- 

 

SCHEDULE 4.2.b

 

Exclusions from Landlord's Operating Expenses

 

There shall not be included in such Landlord's Operating Expenses the following:
(1) brokerage commissions and fees related to the leasing of space in the
Premises; (2) interest and principal payments for loans secured by the Premises;
(3) any ground lease rent; (4) costs of leasing space, including advertising and
marketing costs; or (5) costs of services provided by affiliates of Landlord
(other than the management fees set forth above) to the extent such costs exceed
market competitive costs for such services for owner managed buildings; (6) any
cost or expense to the extent to which Landlord is entitled to be paid or
reimbursed (other than as a payment for Landlord's Operating Expenses),
including work or services performed for any tenant (including Tenant) at such
tenant’s cost or the cost of any item for which Landlord is entitled to be paid
or reimbursed by insurance, warranties, service contracts, condemnation proceeds
or otherwise; (7) marketing costs, including, but not limited to, leasing
commissions, attorneys’ fees, construction allowance granted to specific
tenants, space planning costs, rental abatements, and other costs and expenses
incurred in connection with lease, sublease and/or assignment negotiations and
transactions with present or prospective tenants or other occupants of the
Premises; (8) costs associated with the operation of the business of the entity
which constitutes Landlord as the same are distinguished from the costs of
operation of the Premises; (9) taxes other than Municipal Charges; ; (10)
depreciation and amortization on the Premsies, except as expressly permitted
elsewhere in the Lease; (11) overhead and profit paid to subsidiaries or
affiliates of Landlord for management or other services on or to the Premises or
for supplies or other materials, to the extent that the costs of the service,
supplies or materials exceed the competitive costs of the services, supplies or
materials were they not provided by a subsidiary or affiliate; (12) costs
incurred, in excess of the deductible, in connection with repairs or other work
needed to the Premises because of fire, windstorm, or other casualty or cause
insured against by Landlord; (13) any costs, fines or penalties incurred because
Landlord violated any governmental rule or authority or resulting from the
negligence or willful misconduct of the Landlord or its agents, contractors, or
employees; ; and (14) any cost or expense related to removal, cleaning,
abatement or remediation of “hazardous materials” in or about the Premises ,
including, without limitation, hazardous substances in the ground water or soil
not caused directly or indirectly by the Tenant; (15) Landlord’s charitable and
political contributions; (16) costs incurred by Landlord for the repair of
structural defects in the Premises for those conditions that were in existence
on the Commencement Date or as such may be constructed or placed in service
during the Term of this Lease, reasonable wear and tear damage by fire and other
casualty only excepted; (17) management fees incurred by Landlord related to
management services provided for the Premises; (18) Landlord’s entertainment
expenses and travel expenses, except for those travel expenses that are
necessary, reasonable and incurred in connection with Landlord’s operation and
maintenance of the Premises; (19) cost of any work or services performed for any
facility other than the Premises or Premises; (20) any cost representing an
amount paid to a person firm, corporation or other entity related to Landlord
that is in excess of the amount which would have been paid in the absence of
such relationship; (21) cost of any initial cleaning and rubbish removal from
the Premises to be performed by Landlord before the Commencement Date; (22)
except as otherwise expressly provided under the terms of the Lease, cost
incurred by Landlord for any item that, under generally accepted accounting
principles, are properly classified as capital expenses; (23) any cost
associated with operating an on or off-site management office for the Premises;
and (24) costs of mitigation or impact fees or subsidies (however
characterized), imposed or incurred prior to the date of the Lease or imposed or
incurred solely as a result of another tenant’s or tenants’ use of the Premises.

 

 

28

 

